Citation Nr: 9922217	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include hypertension, hypercholesteremia, and 
heart blockage.

2.  Entitlement to service connection for poor circulation in 
both legs.

3.  Entitlement to service connection for hyperactivity.

4.  Entitlement to service connection for a headache 
disorder.

5.  Entitlement to service connection for lumbar disc 
disease.

6.  Entitlement to service connection for residuals of burns 
to the arms.

7.  Entitlement to service connection for a rash.

8.  Entitlement to service connection for gastritis.

9.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

10.  Entitlement to service connection for residuals of 
bilateral hand injuries.

11.  Entitlement to service connection for a left knee 
disability.

12.  Entitlement to service connection for an eye disability, 
to include glaucoma.

13.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision that denied 
the veteran's claims for service connection noted above.  
Also in this decision the RO denied claims of service 
connection for shell fragment wounds to both legs, a liver 
disability, pressure in the pelvic area, numbness of the feet 
and legs, and hearing loss.  With respect to these five 
latter claims, the veteran withdrew them at a hearing at the 
RO in May 1997.  Consequently, they will not be further 
addressed with the exception of the claim of service 
connection for hearing loss.  In this regard, although the 
veteran withdrew this claim at the May 1997 hearing, he later 
verified and gave testimony on the issue at a hearing before 
a traveling member of the Board in April 1999.  Accordingly, 
this issue will remain in appellate status. 

This case was previously before the Board in July 1998 at 
which time it was remanded to the RO in compliance with due 
process requirements.  The Board pointed out in its July 1998 
remand that although the veteran filed a notice of 
disagreement with the RO's August 1997 denial of service 
connection for prostate cancer and the RO issued a statement 
of the case on the matter, the veteran had not filed a 
substantive appeal on the matter.  See 38 C.F.R. § 20.200 
(1998).  The Board went on to point out that, as a result, 
the matter was not properly before the Board. The Board 
further noted that in the event that the veteran filed a 
timely substantive appeal, the matter should be certified and 
considered in conjunction with the other certified issues.  
Because there is no indication that the veteran filed a 
timely substantive appeal on the issue of service connection 
for prostate cancer, this matter is not properly before the 
Board and will not be further addressed.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely. 

Service personnel records show that following the veteran's 
period of active duty from August 1960 to August 1964, he 
served with the United States Army Reserves (USAR) from April 
1975 to April 1992.  The veteran contends that some of his 
claimed disabilities arose during this reserve duty while on 
active duty for training.   

In order for the veteran to attain service connection for a 
claimed disability, such a disability must have been incurred 
in or aggravated in the line of duty in the "active 
military, naval or air service".  38 C.F.R. § 3.1(k).  
"Active military, naval or air service", in turn, includes 
any period of active duty or training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  38 C.F.R. 
§ 3.6(a).  However, the exact dates that the veteran 
performed active duty or active duty for training in the USAR 
between 1975 to 1992 have not been verified.  

In addition, correspondence from the veteran's state 
congressman show that the congressman requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) that pertain to the veteran's service in the 
USAR.  Unfortunately, these records appear to be incomplete 
as they do not cover the entire period of the veteran's 
reserve duty.  Because there is no indication that VA ever 
attempted to obtain the veteran's complete service medical 
records with respect to his service with the USAR (see letter 
from NPRC dated March 12, 1996), such an attempt should be 
made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The RO must also seek to obtain the veteran's complete record 
from the Social Security Administration (SSA).  Although the 
actual SSA decision of March 1998 is on file, the underlying 
medical records are not.  Such records may be relevant to the 
veteran's claim and should be considered.  Murincak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 413 (1991).  Similarly, the veteran testified at a 
RO hearing in May 1997 that he has been drawing state 
disability benefits since April of 1987 (see page 12 of 
hearing transcript).  Although the record contains the April 
1997 award letter from the South Carolina Retirement Systems, 
it is devoid of the underlying medical records.  Because 
these records may likewise be relevant to the veteran's 
claims, they too must be secured and considered.  Id.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should verify the appellant's 
duty status with the USAR from April 1975 
to April 1992, i.e., all dates of active 
duty and active duty for training must be 
documented in the claims folder. 

2.  The RO should obtain the complete 
service medical records for the veteran's 
service with the USAR from April 1975 to 
April 1992.

3.  The RO should obtain from the Social 
Security Administration and the South 
Carolina Retirement Systems the records 
pertinent to the veteran's claims for 
disability benefits as well as the 
medical records relied upon concerning 
these claims.

4.  The RO should take any further 
development suggested by the evidence 
received pursuant to the actions sought 
above.  Thereafter, the veteran's claims 
of service connection should be 
adjudicated.  If any benefit sought is 
denied, a supplemental statement of the 
case should be issued.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
remand is to develop the record.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










